Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-0067
                 Lower Tribunal Nos. 19-294 AP, 19-3449 CC
                            ________________


                    House Golden Rule, LLC, et al.,
                                 Appellants,

                                     vs.

                        F.Y.E.S. Holdings, Inc.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

      Diaz, Reus & Targ, LLP, and Michael Diaz, Jr., George Diaz, Roland
Potts, and Ta'Ronce Stowes, for appellants.

     Navarro | McKown, and Luis F. Navarro, for appellee.


Before SCALES, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.